DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Pub. No. 2015/0129455 A1) in view of Corvo et al. (US Pub. No. 2009/0194650 A1).
In regards to claim 1, Williams teaches a wig maintenance and storage system, comprising: a wig pod (90) mountable to one or more panels (26, 28), wherein the one or more panels comprise a first panel; wherein the wig pod comprises a front-facing dome member (98) extending from a base (94), the dome member adapted to receive a wig thereon; wherein the first panel is selected from the group consisting of a door panel, a travel panel, and a shower rack panel, and a plurality of wig pods (90) are adapted to be secured to the first panel in a staggered configuration such that wig pods positioned on a first row (102) are offset from the wig pods on a second row (104), wherein the first row and the second row extend along different lateral axes (Para 0026).
Williams does not teach a back-side of the base is removably securable to a front surface of the first panel.  Corvo teaches a rack with accessory holders (2) having a base (9) removably securable to a front surface of a first panel (1).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Williams’s back-side of the base to be removably securable to a front surface of the first panel.  The motivation would be for the purpose of allowing the pods (i.e.; holders) to be re-arranged as taught by Corvo (Para 0026).
In regards to claim 3, in modifying Williams, Corvo teaches the base includes magnetic fasteners on a rear side, the magnetic fasteners adapted to removable secure to the one or more panels (e.g.; see Para 0020 and 0024 of Corvo).
In regards to claim 4, modified Williams teaches the first panel (Williams: 26) is a door panel configured to mount to a side of a door (Williams: 140, Fig. 7).
In regards to claim 7, modified Williams taches the dome member comprises a generally curved front facing portion (Williams: 98) and an opposing flat side that is rear facing, wherein an arm (Williams: 92) extends from the flat side and connects with the base (Williams: 94) at a central region.
In regards to claim 8, Williams doesn’t particularly teach the dome member comprises a substantially similar size to the base.  However, Corvo teaches the accessory holders have a front-facing member (10, Fig. 3) comprising a substantially similar size to the base (9, Fig. 3).  Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In this case, it would be obvious to one of ordinary skill in the art before the effective filing date to modify Williams’s dome member to comprise a substantially similar size to the base as taught by Corvo.  The motivation would be for the purpose of increasing the number of size of magnets to hold the base in place.
In regards to claim 9, in modifying Williams, Corvo teaches the wig pod is magnetically securable to the first panel to allow the wig pod to be positioned anywhere on a receiving surface of the first panel (Corvo: Para 0026).
In regards to claim 10, in modifying Williams, Corvo teaches the receiving surface (Corvo: 5) is any point on the first panel configured to magnetically receive the wig pod.
In regards to claim 11, in modifying Williams Corvo teaches the base is magnetically securable to the first panel (Corvo: Para 0026).  Furthermore, Corvo teaches the accessory holders can include a hook member (Corvo: Para 0022), and it would be obvious to one of ordinary skill in the art before the effective filing date to modify Williams to include a second wig pod having a hook member extending from the base.  The motivation would be for the purpose of holding different accessories as recognized by Corvo (Para 0022).
In regards to claim 14, in modifying Williams, Corvo teaches a corner of the base curves toward the front side of the wig pod (e.g.; see curve in Fig. 5 of Corvo) to serve as a finger hold for a user when detaching the wig pod from the first panel.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Pub. No. 2015/0129455 A1) and Corvo et al. (US Pub. No. 2009/0194650 A1), and in further view of Nesladek (US Pat. No. 9,226,606 B1).
In regards to claim 2, Williams, modified by Corvo, does not teach each wig pod comprises a non-slip adhesive strip positioned on a perimeter of the front facing dome member.  Nesladek teaches a wig pod (100) having a non-slip adhesive strip (110) positioned on a perimeter of the dome member (106).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Williams’s wig pod to comprise a non-slip adhesive strip positioned on a perimeter of the front facing dome member.  The motivation would have been for the purpose of increasing the circumference of the dome for sizing purposes as taught by Nesladek (Col 3, Lines 57-67).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Pub. No. 2015/0129455 A1) and Corvo et al. (US Pub. No. 2009/0194650 A1), and in further view of Walsh (US Pat. No. 8,727,110 B2).
In regards to claim 5, Williams teaches the door panel comprises a U-shaped bracket extending from an upper end of the door panel (see Fig. 7 of Williams), but does not particularly teach the bracket is configured to secure around an upper end of the door.
Walsh teaches a door panel (102) comprising a U-shaped bracket extending from an upper end of the door panel and configured to secure around an upper end of the door (via 302, Fig. 3).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Williams’s U-shaped bracket to be configured to secure around an upper end of the door as taught by Walsh.  The motivation would be for the purpose of allowing the bracket to be removable from the door.
In regards to claim 6, in modifying Williams, Walsh teaches the U-shaped bracket comprises a pair of protrusions that align with a pair of apertures (Walsh: 136) extending along an upper end of the door panel to permit the U-shaped bracket to be separated from the remaining door panel.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Pub. No. 2015/0129455 A1) and Corvo et al. (US Pub. No. 2009/0194650 A1), and in further view of Nelson (US Pat. No. 4,978,001).
In regards to claim 12, Williams teaches the door panel is foldable into a first section, a second section (22 and 24), such that in a folded configuration, all of the first and second sections are disposed in a stacked configuration.
Williams doesn’t teach a third section in the folded configuration.  Nelson teaches a rack having foldable panels including first, second and third panels (11-13) foldable into a stacked configuration.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Williams’s door panel to include a third foldable section as taught by Nelson.  The motivation would be for the purpose of expanding the amount of storage.
In regards to claim 13, in modifying Williams, Nelson teaches each of the first, second, and third sections (Nelson: 11-13) comprise a same length and width to one another (see Fig. 1 of Nelson).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Pub. No. 2015/0129455 A1) and Corvo et al. (US Pub. No. 2009/0194650 A1), and in further view of Bentley et al. (US Pat. No. 3,740,013).
In regards to claim 15, Williams teaches a travel panel (Williams: 28) configured to suspend from a side of a door (Williams: 140).
Williams does not teach the travel panel is sized to receive only a single wig pod thereon.  Bentley teaches a travel panel (13) sized to receive only a single wig pod (10) thereon.
It would be obvious to one of ordinary skill in the art before the effective filing date to size Williams’s travel panel to receive only a single wig pod thereon as taught by Bentley.  The motivation would be for the purpose of making use of any number of holders (i.e.; pods) as recognized by Corvo (Para 0025).
Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not further anticipate or make obvious modifying Williams to further include the shower rack panel in the wig maintenance and storage system having the claimed structural limitations as recited in claims 16-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related to the applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631